Citation Nr: 0814823	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-10 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for lumbar scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a March 2008 Board hearing and testified regarding 
his symptomatology.  A transcript is of record.

During the March 2008 Board hearing, the veteran raised an 
informal claim for entitlement to service connection for 
erectile dysfunction as secondary to his service connected 
lumbar scoliosis.  This matter is REFERRED to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review, 
therefore, this matter is being remanded in order for the 
veteran to be notified of what is necessary for him to 
substantiate a claim for an increased rating, to include 
proper notice as required under Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran filed a claim for service connection in July 2005 
for lumbar scoliosis which was granted in an August 2006 
rating decision.  The veteran was assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5327 (2007). In October 2006, the veteran filed a notice 
of disagreement with the assignment of the 10 percent 
disability evaluation. A statement of the case was issued in 
August 2007. The veteran contends that his service-connected 
disability of lumbar scoliosis is more severely disabling 
than is reflected by the currently assigned disability 
rating.  

The veteran is appealing the initial rating of a disability 
following an award of service connection. He has not been 
provided with the notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with respect to this downstream 
element of his original service connection claim, which is 
entitlement to an increased rating. Therefore, this issue 
must be remanded so that the RO or Appeals Management Center 
(AMC) can ensure that all notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) is provided.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran. Additionally, the veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

The veteran filed a notice of disagreement with the August 
2006 rating decision that granted a 10 percent disability 
evaluation for the veteran's lumbar scolosis in October 2006.  
The veteran has yet to be advised of what is necessary to 
substantiate a claim for an increased rating and the specific 
criteria that would warrant such an increase.  As notice to 
the veteran does not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Board finds that a remand is 
necessary to provide appropriate VCAA notice to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed. In particular, the 
AMC/RO must notify the veteran of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
The veteran should be told to submit all 
pertinent evidence regarding his claim 
he has in his possession.

2.	The AMC/RO should ensure that the 
veteran is advised of the specific 
rating criteria to be applied to the 
evaluation of his disorder, in 
accordance with the recent precedential 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (Holding that VA 
must notify the claimant that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; and that if the Diagnostic 
Code under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
the claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life (such as a specific 
measurement or test result), VA must 
provide at least general notice of that 
requirement to the claimant.  As the 
veteran is rated under the generalized 
code for rating back disorders, there 
are objective clinical findings 
necessary for the next higher rating.  
The RO must inform the veteran of the 
criteria that would be necessary to 
warrant an increased rating.

3.	The RO should take such additional 
development action as it deems proper 
with respect to the claim, including any 
other appropriate medical examinations 
and testing, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  

Thereafter, the AMC/RO should consider all of the evidence of 
record and re-adjudicate the veteran's claim. The 
readjudication should reflect consideration of all the 
evidence of record and be accomplished with application of 
all appropriate legal theories. If the benefits sought on 
appeal remain denied, the veteran and his representative, if 
any, should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal. An appropriate 
period of time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



